Citation Nr: 9934443	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  97-23 834A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a liver disorder.

2.  Entitlement to an original rating in excess of 10 percent 
for gastroesophageal reflux disorder. 

3.  Entitlement to an original rating in excess of 10 percent 
for asthma. 

4.  Entitlement to an original rating in excess of 10 percent 
for postoperative residuals of an ununited fracture of the 
right elbow.

5.  Entitlement to an original rating in excess of 10 percent 
for low back pain syndrome with arthritic spurring.

6.  Entitlement to an original rating in excess of 10 percent 
for psoriasis.

7.  Entitlement to an original compensable rating for 
residuals of a right shoulder dislocation.

8.  Entitlement to an original compensable rating for status 
post left septal reconstruction for septal deviation with 
sinusitis and retention cyst.

9.  Entitlement to an original compensable rating for 
residuals of fractures of the 6th and 7th ribs.

10.  Entitlement to an original compensable rating for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from July 1977 to July 1980 
and March 1982 to May 1996.  This matter came before the 
Board of Veterans' Appeals (Board) on appeal from a November 
1996 rating decision by the Atlanta, Georgia, Regional Office 
(RO), which, in part, granted service connection and assigned 
10 percent evaluations each for gastroesophageal reflux 
disorder and asthma; and granted service connection and 
assigned noncompensable evaluations each for residuals of a 
right shoulder dislocation, status post removal of loose body 
from the right elbow with olecranon spurring, status post 
left septal reconstruction for septal deviation with 
sinusitis and retention cyst, low back pain syndrome with 
arthritic spurring, residuals of fractures of the 6th and 7th 
ribs, hypertension, and psoriasis, all effective June 1, 
1996.  Appellant appealed a subsequent May 1998 rating 
determination, which, in part, denied service connection for 
a liver disorder; and assigned 10 percent evaluations each 
for postoperative residuals of an ununited fracture of the 
right elbow (formerly rated as status post removal of loose 
body from the right elbow with olecranon spurring), low back 
pain syndrome with arthritic spurring, and psoriasis, all 
effective June 1, 1996.

With respect to a procedural matter, in August 1997 and June 
1998 Substantive Appeals, appellant checked off boxes therein 
indicating that he wanted a "Travel Board hearing."  After 
such hearing was scheduled, his representative informed the 
VA that such hearing should be postponed and rescheduled.  
Although appellant appeared at the RO on the scheduled 
hearing date, he stated that he did not want a hearing at 
that time; intended to have an attorney assist him with his 
appeal; and requested that a "Travel Board hearing" be 
rescheduled.  In May 1999, the Board remanded the case for 
the RO to reschedule a "Travel Board hearing."  Although a 
"Travel Board hearing" was rescheduled for September 1999, 
appellant failed to report for it.  

With regards to another procedural matter, in Fenderson v. 
West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (formerly the United States Court 
of Veterans Appeals) (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
service-connected increased rating appellate issues as those 
delineated on the title page of this decision.  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appellate issues, to the extent legally 
required, has been obtained by the RO.

2.  It is as likely than not that appellant has an enlarged 
liver which is of in-service origin.  

3.  The appellant's service-connected gastroesophageal reflux 
disorder is manifested primarily by complaints of heartburn 
with gastroesophageal reflux when in a supine position, 
occurring approximately once a month at nighttime and lasting 
no more than two hours.  Radiographically, severe 
gastroesophageal reflux, while he was in a supine position, 
was noted without any other significant finding.  
Persistently recurrent epigastric distress with dysphagia, 
material weight loss, vomiting, hematemesis, melena, anemia, 
or other symptoms productive of considerable health 
impairment have not been recently clinically shown.

4.  The appellant's service-connected asthma, under the legal 
criteria in effect for the period prior to Oct. 7, 1996, was 
manifested primarily by no more than mild symptomatology.  

5.  The appellant's service-connected asthma, under the legal 
criteria for the period on and subsequent to Oct. 7, 1996, is 
manifested primarily by symptomatology that reportedly 
requires the utilization of daily inhalational or oral 
bronchodilator therapy.  Pulmonary function test results have 
been interpreted as essentially normal with FEV-1 and FEV-
1/FVC each greater than 71; monthly medical visits for 
required care of asthma exacerbations, more than one 
asthmatic attack per week with episodes of respiratory 
failure, or courses of systemic corticosteroids for his 
asthma have not been reported for that period.  

6.  The appellant's service-connected right elbow disability 
is manifested primarily by complaints of occasional pain and 
radiographic evidence of an ununited fracture of the lateral 
humeral epicondyle.  However, no significant limitation of 
right elbow motion has been shown; and the elbow has been 
medically described as essentially functionally normal.  
Elbow joint fracture with marked cubitus varus/cubitus valgus 
deformity or symptomatology equivalent to an ununited 
fracture of the head of the radius, a flail elbow joint, 
nonunion of the ulna in the lower half, or nonunion in the 
upper half with false movement has not been shown or 
approximated.  Any right elbow scarring is well-healed, 
nontender, and does not result in functional limitation.  

7.  The appellant's service-connected low back disability is 
manifested primarily by complaints of low back pain, 
radiographic evidence of mild degenerative changes, and no 
more than mildly restricted overall back motion.  There is no 
clinical evidence of paraspinal muscle spasms, listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, unilateral loss of lateral spine motion, or neurologic 
deficits of the lower extremities attributable to the back 
disability.  He ambulates normally.  Any lumbosacral strain, 
intervertebral disc syndrome, or restricted overall low back 
motion cannot be reasonably characterized as more than slight 
in degree.

8.  The appellant's service-connected psoriasis is manifested 
primarily by scaly, erythematous, psoriatic patches which 
were clinically described as small and involving a very 
limited area of the upper eyelids, extensor aspect of the 
right elbow, external aspect of the ears, and undersurface of 
the scrotum.  No scalp or left elbow psoriatic lesions were 
noted.  Constant exudation or itching was neither alleged nor 
clinically reported.  The head/face revealed no scarring or 
other pertinent findings.  The small, limited areas of 
psoriasis cannot be reasonably characterized as involving 
extensive lesions or marked disfigurement.  

9.  The appellant's service-connected residuals of a right 
shoulder dislocation (major upper extremity) are manifested 
primarily by complaints of pain, tenderness on palpation, and 
no more than slight laxity.  However, the recent clinical 
evidence does not reflect any right arm limitation of motion, 
loose movement, joint deformity, swelling, or functional 
limitations. 

10.  The appellant's service-connected nasal disability is 
manifested primarily by status post left septal 
reconstruction for septal deviation with no more than slight 
nasal congestion/left nasal septal deviation.   Clinically, 
the airflow patency of the nasal passages was intact with 
only slight restriction noted (greater on the left side).  
Nasal sinuses were nontender with normal transillumination 
and sinus x-rays were unremarkable, except for slight nasal 
septal deviation.  No significant sinusitis symptomatology, 
such as painful sinuses, headaches, purulent discharge, 
crusting, or incapacitating sinusitis episodes, have been 
clinically reported.  Since any nasal septal deviation and 
nasal airflow restriction have been clinically described as 
no more than slight and not resulting in any functional 
limitations, it would not be reasonable to characterize the 
nasal septal deviation as more nearly approximating 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or the nasal airflow 
restriction as indicative of marked interference with 
breathing space.  

11.  Appellant's residuals of fractures of the 6th and 7th 
ribs are essentially asymptomatic.  No rib resection or the 
equivalent of rib resection has been clinically shown.  

12.  Appellant's service-connected hypertension is manifested 
primarily by diastolic blood pressure predominantly less than 
100, systolic blood pressure predominantly less than 160, and 
no cardiomegaly or other hypertensive vascular disease 
symptomatology.  He does not have a history of diastolic 
blood pressure of predominantly 100 with continuous 
medication shown necessary for the control of hypertension.  


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a disability manifested by liver enlargement was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) 
(West 1991); 38 C.F.R. § 3.303 (1999).  

2.  The criteria for an original evaluation in excess of 10 
percent for gastroesophageal reflux disorder have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.114, Code 7399-
7346 (1999).  

3.  The criteria for an original evaluation in excess of 10 
percent for asthma, under the legal criteria in effect for 
the period prior to Oct. 7, 1996, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.97, Code 6602 (1996-1999).  

4.  The criteria for a 30 percent original evaluation, but no 
more, for asthma, under the legal criteria in effect for the 
period on and subsequent to Oct. 7, 1996, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.97, Code 6602 (1996-
1999).  

5.  The criteria for an original evaluation in excess of 10 
percent for postoperative residuals of an ununited fracture 
of the right elbow have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.20, 4.40, 4.71a, Codes 5299-5206 through 5209, 5211 (1999).

6.  The criteria for an original evaluation in excess of 10 
percent for low back pain syndrome with arthritic spurring 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.71a, Codes 5003, 
5292, 5293, 5295 (1999).

7.  The criteria for an original evaluation in excess of 10 
percent for psoriasis have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.118, Codes 7816-7806 (1999).  

8.  The criteria for an original compensable evaluation for 
residuals of a right shoulder dislocation have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.71a, Code 5299-5201, 5202, 
5203 (1999).  

9.  The criteria for an original compensable evaluation for 
status post left septal reconstruction for septal deviation 
with sinusitis and retention cyst have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.97, Codes 6502, 6510 through 6514 
(1996-1999).  

10.  The criteria for an original compensable evaluation for 
residuals of fractures of the 6th and 7th ribs have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.20, 4.40, 4.71a, 
Code 5299-5297 (1999).

11.  The criteria for an original compensable evaluation for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.104, 
Code 7101 (1996-1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Liver Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In pertinent part, for the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or diagnoses including the word "Chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis 
of chronicity may legitimately be questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The service medical records reveal that in 1992, 1993, and 
1995, liver function test results were unremarkable, except 
for an elevated liver enzyme (SGOT).  In 1995, mildly 
elevated liver enzymes (SGOT and SGPT) on laboratory testing 
were reported with a reactive HBCAB (hepatitis core antibody) 
value.  The assessment was mild, chronically elevated liver 
enzymes on testing consistent with prior alcohol use; and 
reactive HBCAB value with nonreactive HBsAg (hepatitis 
surface antigen) value indicative of previous exposure, with 
no acute infection.  A significant positive piece of evidence 
is an undated service medical record (apparently recorded in 
1995 since it referred to appellant's age as 37 therein and 
he was born in 1958).  That service medical record noted a 
past medical history of an enlarged liver.  

On July 1996 VA examination, shortly after service, 
appellant's liver was clinically unremarkable.  A laboratory 
liver function test revealed normal liver enzymes, including 
SGOT.  An HBCAB value was reactive.  The diagnosis was past 
history of hepatitis, presently asymptomatic, with positive 
HBCAB on serology testing.  A significant positive piece of 
evidence is a February 1997 report of a VA CT scan of the 
abdomen, which was interpreted as showing hepatomegaly.  On 
subsequent December 1997 VA examination, appellant's 
complaints included abdominal pain.  The liver was 
essentially unremarkable on clinical examination.  The 
examiner stated that apart from that February 1997 CT scan 
evidence of an enlarged liver, there was no other clinical 
evidence of hepatomegaly on examination and that there was no 
diagnosis for that liver enlargement shown on CT scan.  
However, it is clearly apparent from that examination report 
that the examiner acknowledged that hepatomegaly was in fact 
currently manifested.  Again, the service medical records do 
document a history of liver enlargement with associated 
clinical findings.  

The RO has denied the claim for service connection for a 
liver disability as not well grounded, essentially on the 
grounds that liver enlargement on CT scan is merely a 
laboratory/diagnostic study result, not a disability.  
However, with resolution of all reasonable doubt in 
appellant's favor, the Board concludes that under the 
circumstances of this case, appellant does have a disability 
manifested by liver enlargement related to service.  
Consequently, service connection for a disability manifested 
by liver enlargement is granted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. § 3.303.  



II.  Entitlement to Increased Disability Evaluations for 
Gastroesophageal Reflux Disorder, Asthma, Right Elbow 
Fracture, Low Back Pain Syndrome, Psoriasis, Right Shoulder 
Dislocation, Left Septal Reconstruction with Sinusitis, Ribs 
Fractures, and Hypertension

Initially, the Board finds that appellant's claims for 
increased disability evaluations for gastroesophageal reflux 
disorder, asthma, postoperative residuals of an ununited 
fracture of the right elbow, low back pain syndrome with 
arthritic spurring, psoriasis, residuals of a right shoulder 
dislocation, status post left septal reconstruction for 
septal deviation with sinusitis and retention cyst, residuals 
of fractures of the 6th and 7th ribs, and hypertension are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991), in that the claims are plausible, particularly 
in light of the Board's partial allowance herein of the 
asthma rating issue.  See also Drosky v. Brown, 10 Vet. 
App. 251, 254 (1997).  This being so, the Board must examine 
the record and determine whether the VA has any further 
obligation to assist in the development of these claims.  
38 U.S.C.A. § 5107(a).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these disability rating claims 
have been properly developed and that no useful purpose would 
be served by remanding said issues with directions to provide 
further assistance to the appellant.  A comprehensive medical 
history and detailed findings regarding his service-connected 
disabilities in issue over the years are documented in the 
medical evidence.  With respect to these service-connected 
disabilities, recent VA examinations were conducted in 1996 
and 1997.  These examinations were sufficiently detailed and 
comprehensive in describing the nature and severity of said 
disabilities, and it is not otherwise contended.  

There are also VA outpatient treatment reports which 
additionally shed light upon the relevant symptomatology 
manifested.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity with respect to the service-connected 
disabilities on appeal than that shown on said examinations.  
Thus, the Board concludes that the evidence is sufficient for 
reaching a fair and well-reasoned decision with respect to 
these disability rating issues, and that the duty to assist 
appellant as contemplated by 38 U.S.C.A. § 5107(a) has been 
satisfied.

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

Rating disabilities is not an exact science, as indicated by 
the Schedule for Rating Disabilities.  38 C.F.R. § 4.1.  In 
rendering a decision on these disability rating issues on 
appeal, the Board has applied the provisions of the Schedule 
for Rating Disabilities in a manner most beneficial to the 
appellant.  


A.  An Original Rating in Excess of 10 percent for 
Gastroesophageal Reflux Disorder

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  
38 C.F.R. § 4.20.  The RO has rated appellant's 
gastroesophageal reflux disorder, which is an unlisted 
condition in the VA's Schedule for Rating Disabilities, as 
analogous to hiatal hernia.  Under Diagnostic Code 7346, a 60 
percent evaluation may be assigned for a hiatal hernia with 
symptoms of pain, vomiting, material weight loss and 
hematemesis or melena with moderate anemia; or other symptom 
combinations productive of severe impairment of health.  A 30 
percent evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of considerable impairment of health.  A 10 percent rating 
requires two or more of the symptoms for the 30 percent 
evaluation, but of lesser severity.  

Appellant contends, in essence, that his service-connected 
gastroesophageal reflux disorder is of such severity as to 
warrant a higher evaluation.  Appellant's service records 
reflect that he was treated on occasion for a 
gastroesophageal reflux disorder manifested primarily by 
pyrosis.  On July 1996 VA examination, appellant's complaints 
included heartburn.  He was taking Zantac.  However, there 
was no evidence of material weight loss (his height was 5 
feet, 11 inches, and weight was 210 pounds).  Clinically, the 
abdomen was unremarkable.  Anemia was not present, since 
hemoglobin and hematocrit were within normal limits on 
laboratory study.  Significant health impairment attributable 
to said disorder was not indicated, particularly since his 
appearance was described as well-nourished and not 
acutely/chronically ill.  Radiographically, severe 
gastroesophageal reflux, while he was in a supine position, 
was noted without any other significant finding.  Although 
severe gastroesophageal reflux was radiographically observed, 
this single clinical finding does not mean that the 
gastroesophageal reflux disorder itself is severe, since the 
disorder is rated primarily on all the associated 
gastroesophageal symptoms and their impact on health and 
industrial functioning.  Also, severe gastroesophageal reflux 
was only radiographically observed while appellant was in a 
supine position, a position that would not likely occur in an 
industrial setting.  

VA outpatient treatment reports indicated that in May 1997, 
appellant complained of worsening gastroesophageal reflux 
corresponding with a weight increase.  On December 1997 VA 
examination, appellant's complaints included heartburn with 
gastroesophageal reflux when in a supine position, occurring 
approximately once a month at nighttime and lasting no more 
than two hours.  Significantly, it was noted that he denied 
nausea, vomiting, and other gastrointestinal symptoms.  
Clinically, there was minimal or mild tenderness on palpation 
of the abdomen, without guarding, rigidity, or rebound.  No 
material weight loss was shown, since he was described as 
obese, with weight 246 pounds.  

Since persistently recurrent epigastric distress with 
dysphagia, material weight loss, vomiting, hematemesis, 
melena, anemia, or other symptoms productive of considerable 
health impairment have not been clinically shown, an 
evaluation in excess of 10 percent for appellant's service-
connected gastroesophageal reflux disorder is not warranted.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.7, Code 7399-7346.  

Since the service-connected gastroesophageal reflux disorder 
has not been shown to result in considerable health 
impairment, any ascertainable industrial impairment resulting 
therefrom would be adequately compensated for by the 10 
percent rating currently assigned.  38 C.F.R. §§ 4.1, 4.10.  
An extraschedular evaluation is not warranted, since the 
evidence does not show that said disorder presents such an 
unusual or exceptional disability picture as to render the 
application of the regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  The appellant has not been 
frequently hospitalized for the gastroesophageal reflux 
disorder, nor has that disability, in and of itself, been 
shown to markedly interfere with employment, particularly 
since he is presently employed as a security guard 
supervisor.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal.  
38 U.S.C.A. § 5107(b).  


B.  An Original Rating in Excess of 10 Percent for Asthma

With regards to a procedural matter involving this issue, 
during this appeal, the VA amended its regulations for rating 
respiratory system disabilities.  See 61 Fed. Reg. 46,720 
(Sept. 5, 1996) (codified at 38 C.F.R. § 4.97 (1997)), 
effective October 7, 1996.  Since appellant's claim for a 
higher disability rating for the service-connected asthma was 
filed prior to October. 7, 1996, the Board will consider the 
pertinent rating criteria under the old and newly amended 
rating criteria, whichever is more beneficial to appellant.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
See also a July 1997 Statement of the Case and May 1998 
Supplemental Statement of the Case, which included the old 
and newly amended rating criteria.  

In pertinent part, under Diagnostic Code 6602, effective 
prior to October 7, 1996, the "old" criteria, a 10 percent 
disability rating may be assigned for bronchial asthma with 
mild symptoms with paroxysms of asthmatic type breathing 
(high pitched expiratory wheezing and dyspnea) occurring 
several times a year with no clinical findings between 
attacks.  A 30 percent rating requires moderate symptoms with 
asthmatic attacks rather frequent (separated by only 10-14 
day intervals) with moderate dyspnea on exertion between 
attacks.  A 60 percent rating requires severe symptoms with 
frequent attacks of asthma (one or more attacks weekly), 
marked dyspnea on exertion between attacks with only 
temporary relief by medication, more than light manual labor 
precluded.  A 100 percent rating requires pronounced symptoms 
with asthmatic attacks very frequently with severe dyspnea on 
slight exertion between attacks and marked loss or weight or 
other evidence of severe impairment of health.  

Under the amended version of Diagnostic Code 6602, effective 
on and subsequent to October 7, 1996, the "new" criteria, a 
10 percent rating may be assigned for bronchial asthma with 
FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; intermittent inhalational or oral 
bronchodilator therapy.  A 30 percent rating requires FEV-1 
of 56- to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; daily inhalational or oral bronchodilator 
therapy, or; inhalational anti-inflammatory medication.  A 60 
percent rating requires FEV-1 of 40- to 55 percent predicted, 
or; FEV-1/FVC of 40 to 55 percent, or; at least monthly 
visits to a physician for required care of exacerbations, or; 
intermittent (at least three per year) courses of systemic 
(oral or parenteral) corticosteroids.  A 100 percent rating 
requires FEV-1 less than 40-percent predicted, or; FEV-1/FVC 
less than 40 percent, or; more than one attack per week with 
episodes of respiratory failure, or; requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immune-suppressive medications.  NOTE:  In the absence of 
clinical findings of asthma at the time of examination, a 
verified history of asthmatic attacks must be of record.  

Appellant contends, in essence, that his service-connected 
asthma is of such severity as to warrant a higher evaluation.  
The appellant's service medical records reveal that in the 
mid-1980's, asthma was reportedly under good control.  He had 
recently discontinued cigarette smoking.  His medications 
included Azmacort and Proventil inhalers.  In September 1995, 
a spirometric study revealed an FEV1/FVC of 84 percent and 
normal FEV1 and FVC; and borderline obstructive disease was 
noted.  

On July 1996 VA examination, appellant denied any chest pain 
or dyspnea.  His medications included Azmacort and Proventil 
inhalers.  Clinically, he did not appear acutely/chronically 
ill.  Inspiratory and expiratory wheezes in the lungs were 
noted.  He had no cough/expectoration, tachycardia, or 
hypercapnia.  Normal tactile fremitus was reported.  
Breathing was with diaphragmatic muscle action.  Respirations 
were 16 [per minute].  A pulmonary function test revealed FVC 
of 87 percent predicted normal value; and FEV1 of 79 percent 
(pre-medication).  Since FEV1 was 3.49 and FVC was 4.65, the 
FEV1/FVC ratio was 72 percent.  The test results were 
interpreted as normal.  A chest x-ray was unremarkable.  
Significantly, the diagnosis was mildly symptomatic bronchial 
asthma.

A November 1997 VA outpatient treatment report revealed that 
appellant had inspiratory and expiratory wheezes in the 
lungs, without rales/rhonchi.  Reportedly, he had run out of 
Albuterol medication.  Acute asthma exacerbation was 
assessed.  Albuterol refill was prescribed.  

On December 1997 VA examination, appellant reported utilizing 
two metered-dose inhalers twice daily for the past 4 years.  
His complaints included exertional-related wheezes and 
dyspnea.  Reportedly, inhalers improved his exertional 
dyspnea.  Clinically, the lungs were clear with normal 
inspiration and expiration.  No wheezes, rales, rhonchi were 
reported.  A chest x-ray was unremarkable.  Significantly, 
the diagnosis was bronchial asthma with history of improved 
symptoms with a second metered dose inhaler and 
"[o]bjectively and functionally normal at this time and 
clinically negative...."  

The negative evidence includes clinical evidence that reveals 
appellant's asthma has been described as mild; pulmonary 
function test results have been interpreted as normal; 
persistent cough, considerable expectoration, or rales have 
not been shown; and bronchial asthma with normal functioning 
was diagnosed.  Thus, an evaluation in excess of 10 percent 
for asthma would not be warranted under the old version of 
Code 6602.  However, the positive evidence includes the fact 
that appellant has reportedly required the utilization of 
daily inhalational or oral bronchodilator therapy (Azmacort 
and Proventil inhalers).  The Board finds this evidence 
credible and convincing.  Thus, the criteria for a 30 percent 
evaluation under the amended "new" version of Diagnostic 
Code 6602, effective October 7, 1996, for rating bronchial 
asthma have been met.  Specifically that the asthma requires 
utilization of daily inhalational or oral bronchodilator 
therapy.  38 U.S.C.A. § 5107(b); 38 C.F.R. Part 4, Code 6602, 
effective on and subsequent to October 7, 1996.

However, an evaluation in excess of 30 percent for 
appellant's asthma would not be warranted under either the 
old or amended version of Code 6602, since his asthma has 
been clinically described as only mild; pulmonary function 
test results have been interpreted as normal with FEV-1 and 
FEV-1/FVC each greater than 71; persistent cough, 
considerable expectoration, or rales have not been shown; and 
monthly medical visits for required care of asthma 
exacerbations, more than one asthmatic attack per week with 
episodes of respiratory failure, or courses of systemic 
corticosteroids for his asthma have not been clinically 
reported.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected asthma 
presents such an unusual or exceptional disability picture 
with marked interference with employment or frequent periods 
of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
benefit-of-the-doubt doctrine is only applicable to the 
extent a 30 percent evaluation under the amended version of 
Diagnostic Code 6602, under the new criteria is warranted.

C.  An Original Rating in Excess of 10 percent for 
Postoperative Residuals of Ununited Fracture of the Right 
Elbow

Appellant contends, in essence, that his service-connected 
right elbow disability is of such severity as to warrant a 
higher evaluation.  The appellant's service medical records 
reveal that in 1992, he underwent a right elbow arthrotomy 
for excision of a loose body.  On service retirement 
examination, a 2-inch scar on the radial aspect of that elbow 
was noted.

On July 1996 VA examination, appellant complained of a 
painful right elbow.  Each elbow exhibited 0 degrees' 
extension and 130 degrees' flexion, without crepitus.  Normal 
ranges of elbow motion are 0 degrees' extension and 145 
degrees' flexion.  See 38 C.F.R. § 4.71 (1999), Plate I.  X-
rays of the right elbow were interpreted as showing an 
ununited fracture of the lateral humeral epicondyle with mild 
olecranon spurring.  The diagnosis was right elbow arthralgia 
with radiographic evidence of an old ununited fracture of the 
lateral humeral epicondyle.  

On more recent December 1997 VA examination, appellant's 
complaints included right elbow pain in cold/damp weather and 
occasional locking.  He was right-handed.  Significantly, the 
examiner stated that the elbow exhibited full ranges of 
motion (flexion, extension, supination, and pronation), 
without pain, discomfort, hesitancy, or slowness.  An 
approximately 8 cm. scar was described as well-healed and 
nontender.  The examiner stated that the right elbow was 
objectively and functionally normal.  

The RO originally rated appellant's service connected right 
elbow disability under Diagnostic Code 5206 based on 
limitation of motion, and assigned a noncompensable rating.  
However, in a subsequent rating decision, the RO in effect 
assigned an original 10 percent rating for that disability 
under Diagnostic Code 5211, based on rating by analogy the 
ununited fracture of the lateral humeral epicondyle as 
malunion of the ulna.  

Limitation of flexion of the major forearm to 100 degrees may 
be assigned a 10 percent evaluation.  A 20 percent evaluation 
requires that flexion be limited to 90 degrees.  A 30 percent 
evaluation requires that flexion be limited to 70 degrees.  A 
40 percent evaluation requires that flexion be limited to 55 
degrees.  A 50 percent evaluation requires that flexion be 
limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5206.  

Limitation of extension of the major forearm to 45 degrees to 
60 degrees may be assigned a 10 percent evaluation.  A 20 
percent evaluation requires that extension be limited to 75 
degrees.  A 30 percent evaluation requires that extension be 
limited to 90 degrees.  A 40 percent evaluation requires that 
extension be limited to 100 degrees.  A 50 percent evaluation 
requires that extension be limited to 110 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  

A 20 percent evaluation may be assigned when flexion of the 
forearm of the major upper extremity is limited to 75 degrees 
and extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5208.  

Since the clinical evidence revealed essentially normal 
ranges of right elbow motion, and flexion of that major 
forearm was not limited to 100 or less, a higher evaluation 
would not be warranted based on Codes 5206, 5207, or 5208.  

A 20 percent evaluation may be assigned for residuals of 
fracture of the elbow joint of the major upper extremity when 
there is marked cubitus varus or cubitus valgus deformity or 
when there is an ununited fracture of the head of the radius.  
A flail elbow joint warrants a 60 percent evaluation when the 
major upper extremity is involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5209.  

A 10 percent evaluation may be assigned for malunion of the 
ulna of the major upper extremity with bad alignment.  A 20 
percent rating requires nonunion of the ulna in the lower 
half.  A 30 percent rating requires nonunion in the upper 
half with false movement, but without loss of bone substance 
or deformity.  A 40 percent rating requires nonunion in the 
upper half with false movement and loss of bone substance (1 
inch (2.5 cms.) or more) and marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211.  

Inasmuch as the recent VA examinations reveal that 
appellant's right elbow has been clinically described as 
essentially functionally normal, it is the Board's opinion 
that the ununited lateral humeral epicondyle fracture does 
not result in marked cubitus varus/cubitus valgus deformity 
or symptomatology equivalent to an ununited fracture of the 
head of the radius, a flail elbow joint, nonunion of the ulna 
in the lower half, or nonunion in the upper half with false 
movement.  

Additionally, any right elbow scarring was clinically 
described on VA examination as well-healed, nontender, and 
without any functional limitation noted.  Thus, a separate 
compensable rating under Diagnostic Codes 7803-5 would not be 
warranted, since those Codes provide a 10 percent evaluation 
for superficial scars which are either poorly nourished, with 
repeated ulceration; are objectively demonstrated to be 
tender and painful; or result in functional limitation.  
Since the service-connected right elbow disability has not 
been shown to result in any appreciable functional 
limitations, the appellant is adequately compensated for that 
disability by the 10 percent rating currently assigned, 
apparently based primarily on radiographic findings of an 
elbow abnormality.  38 C.F.R. §§ 4.1, 4.10.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected right elbow 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for said 
disability, nor has it markedly interfered with employment.  
The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal.  38 U.S.C.A. § 5107(b).  


D.  An Original Rating in Excess of 10 percent for Low Back 
Pain Syndrome with Arthritic Spurring

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. Part 4, Code 5003.  Slight limitation of 
motion of the lumbar segment of the spine may be assigned a 
10 percent evaluation.  A 20 percent evaluation requires 
moderate limitation of motion.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Code 5292.  

A 10 percent evaluation may be assigned for lumbosacral 
strain where there is characteristic pain on motion.  A 
20 percent evaluation requires muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  

A 10 percent evaluation may be assigned for mild 
intervertebral disc syndrome.  A 20 percent evaluation 
requires moderate intervertebral disc syndrome with recurring 
attacks.  A 40 percent evaluation requires severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc), and little intermittent 
relief.  38 C.F.R. Part 4, Code 5293.  

Appellant contends, in essence, that his service-connected 
low back disability is of such severity as to warrant a 
higher evaluation.  Appellant's service medical records 
reveal complaints and treatment for low back pain.  On July 
1996 VA examination, he complained of intermittent low back 
pain.  Clinically, his posture and gait were normal, and he 
could squat fully.  Straight leg raising was accomplished to 
75 degrees, bilaterally; and no neurologic deficits were 
noted.  Radiographically, mild degenerative changes were 
present.  The lumbar spine exhibited 60 degrees' forward 
flexion, 15 degrees' backward extension, 30 degrees' 
lateroflexion, bilaterally, and 45 degrees' rotation, 
bilaterally.  See also the May 1998 Supplemental Statement of 
the Case that appellant was provided, wherein full/normal 
ranges of lumbar spine motion were listed as 95 degrees' 
forward flexion, 35 degrees' backward extension, 40 degrees' 
lateroflexion, [bilaterally], and 35 degrees' rotation, 
[bilaterally].  Therefore, since on that examination, the 
lumbar spine displayed full rotation, no more than mild 
lateroflexion restriction, and no more than moderate 
limitation of both forward flexion and backward extension, 
the overall low back motions cannot be reasonably 
characterized as more than mildly restricted at that time.  
38 C.F.R. Part 4, Code 5292.  

VA outpatient treatment reports reflect that although in 
November 1997, appellant complained of back pain, it was 
noted that the back displayed full range of motion, although 
with some discomfort apparent on extension and tenderness 
over L3-L5.  On more recent December 1997 VA examination, 
appellant's complaints included low back pain on lengthy 
sitting, standing, or walking.  He described said pain as 
constant and "7 out of 10" in severity.  He denied any 
neurologic/radicular symptoms.  Significantly, the low back 
was noted to exhibit full ranges of motion on repeated 
testing.  Although forward flexion was 80 degrees, the 
examiner explained that the limited range of motion was due 
to appellant's obesity and was without pain, discomfort, 
hesitancy, or slowness.  Straight leg raising was 
accomplished to 60 degrees with pain, but later was performed 
to 90 degrees, bilaterally, without any pain.  No neurologic 
deficits were noted.  Significantly, the diagnosis was 
"[l]ower back pain syndrome, objectively and functionally 
normal."  

Since the clinical evidence reveals no paravertebral muscle 
spasms, abnormal mobility on forced motion, neurologic 
deficits attributable to the service-connected low back 
disability, or more than slight limitation of lumbar spine 
motions, an evaluation in excess of the currently assigned 10 
percent for the service-connected low back disability would 
not be warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.71a, 
Codes 5003, 5292, 5293, 5295.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45, which relate to functional loss due to pain, 
weakness or other musculoskeletal pathology.  However, the 
appellant's low back disability, manifested primarily by no 
more than slight overall limitation of motion, is adequately 
compensated for by the currently assigned 10 percent 
evaluation.  An extraschedular evaluation is not warranted, 
since the evidence does not show that the service-connected 
low back disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected low back disability, 
nor has it markedly interfered with employment.  The benefit-
of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal.  38 U.S.C.A. § 5107(b).  


E.  An Original Rating in Excess of 10 percent for Psoriasis

It is reiterated that the only skin disability for which 
service connection is in effect is psoriasis.  Under 
Diagnostic Code 7816, psoriasis is rated as eczema under the 
provisions of 38 C.F.R. Part 4, Code 7806.  As with eczema, 
the evaluation will depend upon the location, extent, and 
repugnant or otherwise disabling character of manifestations.  
Under Diagnostic Code 7806, a 10 percent evaluation may be 
assigned for eczema with exfoliation, exudation or itching, 
if involving an exposed surface or extensive area.  A 30 
percent evaluation requires constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 50 percent 
evaluation requires ulceration or extensive exfoliation or 
crusting and systemic or nervous manifestations or 
exceptionally repugnant disfigurement.

Appellant contends, in essence, that his service-connected 
psoriasis is of such severity as to warrant a higher 
evaluation.  The appellant's service medical records reveal 
that he was treated on occasion for scaly, erythematous, 
lesions on upper eyelids, scrotum, scalp, elbow, and behind 
the ears.  Psoriasis was assessed.  On service retirement 
examination, a few scaly, psoriatic lesions were noted on the 
scalp with a macular, slightly scaly psoriatic patch on the 
dorsal right elbow.  On July 1996 VA examination, appellant 
complained of psoriasis primarily involving the scalp, 
elbows, and eyebrows.  Clinically, there were small psoriatic 
patches on the extensor aspect of the elbows, which the 
examiner diagnosed as only mildly symptomatic.  VA outpatient 
treatment reports dated in October 1997 reveal that he had 
scaly, erythematous, plaques on the scalp, upper eyelids, 
knees, and elbows.  

On December 1997 VA examination, appellant complained of a 
rash involving areas including the eyelids, scalp, scrotum, 
and hands.  Clinically, there were scaly, erythematous, 
psoriatic patches which were clinically described as small 
and involving a very limited area of the upper eyelids, 
extensor aspect of the right elbow, external aspect of the 
ears, and undersurface of the scrotum.  No scalp or left 
elbow psoriatic lesions were noted.  Constant exudation or 
itching was neither alleged nor clinically reported.  The 
head/face revealed no scarring or other pertinent findings.  
The small, limited areas of psoriasis cannot be reasonably 
characterized as involving extensive lesions or marked 
disfigurement.  

Since constant exudation or itching, extensive lesions, or 
marked disfigurement has not been shown by the clinical 
evidence, an evaluation in excess of 10 percent for psoriasis 
would not be warranted.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.10, 4.118, Codes 7816-7806.  

Since the service-connected psoriasis has not been shown to 
be more than mildly symptomatic involving small, limited 
bodily areas, any ascertainable industrial impairment 
resulting therefrom would be adequately compensated for by 
the 10 percent rating currently assigned.  38 C.F.R. §§ 4.1, 
4.10.  An extraschedular evaluation is not warranted, since 
the evidence does not show that the service-connected 
psoriasis presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
appellant has not been frequently hospitalized for the 
service-connected psoriasis, nor has it markedly interfered 
with employment.  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal.  
38 U.S.C.A. § 5107(b).  


F.  An Original Compensable Rating for Residuals of a Right 
Shoulder Dislocation

The RO has rated appellant's service-connected residuals of a 
right shoulder dislocation, which is an unlisted condition, 
as analogous to Diagnostic Codes 5201 (limitation of arm 
motion) and 5202 (other impairment of the humerus).  
Diagnostic Code 5201 provides that:  A 20 percent evaluation 
may be assigned for limitation of motion of the major arm 
when motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  

Under Diagnostic Code 5202, a 20 percent evaluation may be 
assigned for malunion of the humerus (major) with moderate 
deformity or recurrent dislocation of the scapulohumeral 
joint with infrequent episodes and guarding of movement only 
at the shoulder level.  A 30 percent evaluation requires 
malunion with marked deformity or recurrent dislocation of 
the scapulohumeral joint with frequent episodes and guarding 
of all arm movements.  A 50 percent evaluation or greater 
requires fibrous union, nonunion, or loss of the head of the 
humerus.  

Diagnostic Code 5203 provides that:  Malunion of the clavicle 
or scapula, or nonunion without loose movement, may be 
assigned a 10 percent evaluation.  A 20 percent evaluation 
requires nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.

Appellant contends, in essence, that his service-connected 
right shoulder disability is of such severity as to warrant a 
compensable evaluation.  Appellant's service medical records 
indicate that he sustained a right shoulder dislocation.  
However, on July 1996 VA examination, although he complained 
of pain and looseness in that shoulder, no actual subluxation 
was clinically noted.  Although slight right shoulder laxity 
and tenderness on palpation were noted, he was able to 
scratch his back with both hands and ranges of shoulder 
motion were all normal.  See Plate I, 38 C.F.R. § 4.71 
(1999).  No crepitus, joint deformity, or swelling was noted; 
and radiographically, the shoulder was unremarkable.  

Significantly, on December 1997 VA examination, clinical 
evaluation of appellant's right shoulder revealed no 
limitation of motion, loose movement, joint deformity, 
swelling, or functional limitations.  He was able to clasp 
his hands over his head and full ranges of right arm motion 
were accomplished without any pain discomfort, hesitancy, or 
slowness.  Significantly, the diagnosis was an objectively 
and functionally normal right shoulder.  

Since the clinical evidence indicates that appellant's 
service-connected right shoulder disability does not result 
in any significant functional limitations, such as limitation 
of motion, loose movement, or recurrent dislocation, a 
compensable rating would not be warranted under any analogous 
Diagnostic Code.  38 C.F.R. Part 4, Code 5299-5201, 5202, 
5203.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45.  However, since the appellant's service-
connected right shoulder disability has not been clinically 
shown to result in any significant functional limitations, it 
would not be reasonable to characterize it as resulting in 
any appreciable impairment of industrial functioning.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected right 
shoulder disability presents such an unusual or exceptional 
disability picture with marked interference with employment 
or frequent periods of hospitalization as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal.  
38 U.S.C.A. § 5107(b).  


G.  An Original Compensable Rating for Left Septal 
Reconstruction for Septal Deviation with Sinusitis and 
Retention Cyst

With regards to a procedural matter involving this issue, it 
is reiterated that recently the VA amended its regulations 
for rating respiratory system disabilities, including nasal 
septal deviation and sinusitis, effective October 7, 1996.  
Since appellant's claim for a higher disability rating for 
the service-connected status post left septal reconstruction 
for septal deviation with sinusitis and retention cyst 
disease was filed prior to October 7, 1996, the Board will 
consider the pertinent rating criteria under the old and 
newly amended rating criteria, whichever is more beneficial 
to appellant.  See Karnas.  See also a July 1997 Statement of 
the Case and May 1998 Supplemental Statement of the Case, 
which included the old and newly amended rating criteria.  

In pertinent part, under Diagnostic Code 6502, effective 
prior to October 7, 1996, the "old" criteria a 
noncompensable evaluation may be assigned for traumatic 
deflection of the nasal septum with only slight symptoms.  A 
10 percent evaluation requires that the deflection produce 
marked interference with breathing space.  Under the amended 
version of Diagnostic Code 6502, effective on and subsequent 
to October 7, 1996, the "new" criteria, a maximum 10 
percent rating is warranted for traumatic deviation of the 
nasal septum with 50 percent obstruction of the nasal passage 
on both sides or complete obstruction on one side.

In pertinent part, under Diagnostic Codes 6510 through 6514 
of the old criteria, a noncompensable may be assigned for 
sinusitis if it is shown by X-ray manifestations only, with 
mild or occasional symptoms.  A 10 percent evaluation 
requires moderate symptomatology with discharge or crusting 
or scabbing, with infrequent headaches.  A 30 percent 
evaluation requires severe symptomatology with frequently 
incapacitating recurrences, severe and frequent headaches, 
and purulent discharge or crusting reflecting purulence.  A 
50 percent evaluation requires postoperative symptomatology, 
following a radical operation, with chronic osteomyelitis 
requiring repeated curettage, or severe symptoms after 
repeated operations.  

Under the amended version of Diagnostic Codes 6510 through 
6514, the new criteria, sinusitis is evaluated under a 
General Rating Formula for Sinusitis as follows:  A 
noncompensable evaluation may be assigned for sinusitis 
detected by x-ray only.  A 10 percent evaluation requires one 
or two incapacitating episodes of sinusitis per year 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent evaluation 
requires three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-capacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
evaluation may be assigned for sinusitis following radical 
surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  NOTE: An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician.  

Appellant contends, in essence, that his service-connected 
nasal disability is of such severity as to warrant a 
compensable evaluation.  Appellant's service medical records 
indicate treatment on a few occasions for sinusitis.  A left 
nasal deviation was clinically reported.  In May 1982, he 
reported a history of a childhood nasal fracture.  In 1983, a 
nasal septoplasty was planned and apparently accomplished.  
In December 1996, a history of nasal septal reconstruction 
with persistent left nasal blockage was noted.  Clinically, 
there was a left nasal spur and left maxillary sinus 
retention cyst with history of maxillary sinusitis.  He 
underwent a nasal septal reconstruction with left antral 
nasal window.  

On July 1996 VA examination, although slight left nasal 
deviation was clinically noted, with deviation of the 
cartilaginous end of the nose, there was no nasal discharge 
and the paranasal sinuses transilluminated well.  Similar 
findings were noted on subsequent December 1997 VA 
examination.  Additionally, on that latter examination, nasal 
congestion and left nasal septal deviation were clinically 
described as only slight; and nasal sinuses were nontender 
with normal transillumination.  Although he complained of an 
inability to breathe through his nose, he reportedly breathed 
well through his mouth.  However, it is significant that 
clinically, the airflow patency of the nasal passages was 
intact with only slight restriction noted (greater on the 
left side).  Sinus x-rays were unremarkable, except for 
slight nasal septal deviation.  The pertinent diagnosis was 
deviated nasal septum, history of septoplasty, 
"[o]bjectively and functionally normal."  Appellant has not 
alleged, nor has it been clinically reported, that he has any 
significant sinusitis symptomatology, such as painful 
sinuses, headaches, purulent discharge, crusting, etc., or 
that he has experienced any incapacitating sinusitis 
episodes.  

Since the clinical evidence reveals that any nasal septal 
deviation and nasal airflow restriction have been described 
as no more than slight and not resulting in any functional 
limitations, it would not be reasonable to characterize the 
nasal septal deviation as more nearly approximating 50 
percent obstruction of the nasal passage on both sides or 
complete obstruction on one side, or the nasal airflow 
restriction as indicative of marked interference with 
breathing space.  Thus, a compensable evaluation under either 
the old or amended version of Diagnostic Code 6502 for nasal 
septal deviation would not be warranted.  Additionally, since 
any significant sinusitis symptomatology, such as painful 
sinuses, headaches, purulent discharge, or crusting, has not 
been clinically shown nor has he had any incapacitating 
sinusitis episodes, a compensable evaluation under either the 
old or amended version of Diagnostic Codes 6510-14 for 
sinusitis would not be warranted either.  

The Board has considered the provisions of 38 C.F.R. § 4.10.  
However, since the appellant's service-connected nasal 
disability has not been clinically shown to result in any 
significant functional limitations, it would not be 
reasonable to characterize it as resulting in any significant 
impairment of industrial functioning.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected nasal disability presents such an 
unusual or exceptional disability picture with marked 
interference with employment or frequent periods of 
hospitalization as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The benefit-of-the-
doubt doctrine is inapplicable, since the preponderance of 
the evidence is against allowance of this disability rating 
issue on appeal.  38 U.S.C.A. § 5107(b).  


H.  An Original Compensable Rating for Fractures of the 6th 
and 7th Ribs

The RO has rated appellant's residuals of fractures of the 
6th and 7th ribs, an unlisted condition, by analogy to 
Diagnostic Code 5297 (rib resection).  Under Diagnostic Code 
5297, removal of one rib, or resection of two or more ribs 
without regeneration, may be assigned a 10 percent rating.  A 
20 percent rating requires removal of two ribs.  A 30 percent 
rating requires removal of three or four ribs.  A 40 percent 
rating requires removal of five or six ribs.  A 50 percent 
rating requires removal of more than six ribs.  

Appellant contends, in essence, that his service-connected 
rib disability is of such severity as to warrant a 
compensable evaluation.  Appellant's service medical records 
indicate that he sustained a lower right rib cage injury in 
late 1990.  Radiographically, there were nondisplaced 
fractures of the 6th and 7th anterior ribs just proximal to 
the costochondral junction.  Treatment included Motrin.  No 
rib resection was clinically reported.  Significantly, on 
December 1997 VA examination, he denied any problem with said 
ribs and no pertinent findings related thereto were noted.  
Significantly, the examiner diagnosed "[r]esidual of 
fractures of 6th and 7th rib.  None present."  

Since the clinical evidence indicates that appellant's 
service-connected rib fracture residuals are essentially 
asymptomatic, and are not manifested by any rib resection or 
the equivalent of rib resection, a compensable rating would 
not be warranted.  38 C.F.R. Part 4, Code 5299-5297.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45.  However, since the appellant's service-
connected rib disability is essentially asymptomatic, it 
would not be reasonable to characterize it as resulting in 
any appreciable impairment of industrial functioning.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected rib 
disability presents such an unusual or exceptional disability 
picture with marked interference with employment or frequent 
periods of hospitalization as to render the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1).  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal.  38 U.S.C.A. § 5107(b).  



I.  An Original Compensable Rating for Hypertension

Appellant contends, in essence, that his service-connected 
hypertension is of such severity as to warrant a compensable 
evaluation.  

With regard to a procedural matter involving this issue, 
recently the VA amended its regulations for rating 
cardiovascular system disabilities.  See 62 Fed. Reg. 65,207-
224 (Dec. 11, 1997) (codified at 38 C.F.R. § 4.104 (1998)), 
effective January 12, 1998.  Since appellant's claim for an 
increased rating for the service-connected cardiovascular 
disease was filed prior to January 12, 1998, the Board will 
consider the pertinent rating criteria under the old and 
newly amended rating criteria, whichever is more beneficial 
to appellant.  See Karnas.  See also a July 1997 Statement of 
the Case and May 1998 Supplemental Statement of the Case, 
which included the old and newly amended rating criteria.  

The appellant's hypertension was rated by the RO as 
noncompensable under Diagnostic Code 7101.  In pertinent 
part, under Diagnostic Code 7101 effective prior to January 
12, 1998, the "old" criteria, hypertensive vascular disease 
(essential arterial hypertension) may be assigned a 10 
percent evaluation where the diastolic pressure is 
predominantly 100 or more.  A minimum 10 percent rating may 
be assigned when continuous medication is shown necessary for 
the control of hypertension and there is a history of 
diastolic blood pressure of predominantly 100 or more.  A 20 
percent evaluation requires diastolic pressure of 
predominantly 110 or more with definite symptoms.  A 40 
percent evaluation requires diastolic blood pressure of 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent evaluation requires diastolic pressure of 
predominantly 130 or more and severe symptoms.  

In pertinent part, under Diagnostic Code 7101 effective on 
and subsequent to January 12, 1998, the "new" criteria, 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) may be assigned a 10 percent 
evaluation where the diastolic pressure is predominantly 100 
or more, or; systolic pressure is predominantly 160 or more, 
or; a minimum 10 percent rating may be assigned for an 
individual with a history of diastolic blood pressure of 
predominantly 100 or more who requires continuous medication 
for control.  A 20 percent evaluation requires diastolic 
pressure of predominantly 110 or more with definite symptoms.  
A 40 percent evaluation requires diastolic blood pressure of 
predominantly 120 or more and moderately severe symptoms.  A 
60 percent evaluation requires diastolic pressure of 
predominantly 130 or more and severe symptoms.  

Appellant's service medical records reflect that diastolic 
blood pressure readings were predominantly less than 100.  No 
antihypertensive medication was prescribed.  On July 1996 VA 
examination, appellant denied chest pain or dyspnea.  
Slightly hypertensive blood pressure was clinically noted 
with diastolic blood pressure readings that were not 
predominantly 100 or more (blood pressure readings of 110/90, 
130/90, and 130/100 were recorded).  The heart was 
unremarkable with no cardiomegaly or pitting edema/clubbing 
clinically noted.  A chest x-ray study was unremarkable.  
Significantly, the diagnosis was "[h]ypertension, systemic, 
mild, presently untreated."  VA outpatient treatment reports 
reveal that in January 1997, a blood pressure reading of 
142/92 was noted.  In November 1997, a blood pressure reading 
of 155/74 was noted.  A February 1997 abdominal CT scan 
revealed no cardiomegaly.  

On December 1997 VA examination, it was reported that since 
service, appellant's blood pressure had always been normal 
and that he had never received any medication therefor.  
Clinically, his heart was unremarkable.  His blood pressure 
was 126/80.  The diagnosis noted that although appellant had 
a history of elevated blood pressure in service, there was no 
history of elevated blood pressure or end organ damage after 
service; and that his blood pressure was currently normal 
with no medication.  A VA outpatient treatment report dated 
later that month recorded a blood pressure reading of 150/88.  

Since there is not a history of diastolic blood pressure of 
predominantly 100 with continuous medication shown necessary 
for the control of hypertension; diastolic blood pressure 
readings are not predominantly 100 or more; systolic blood 
pressure readings are not predominantly 160 or more; and no 
cardiomegaly or other hypertensive vascular disease 
symptomatology has been clinically shown, an original 
compensable evaluation for appellant's hypertension would not 
be warranted under the old or newly amended Code 7101.   

The Board has considered the provisions of 38 C.F.R. § 4.10, 
pertaining to functional impairment.  However, it is 
reiterated that, according to recent medical evidence, there 
are no significant hypertensive vascular abnormalities or 
functional limitations.  Additionally, an extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected hypertension presents such an 
unusual or exceptional disability picture as to render the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The appellant has not been frequently 
hospitalized for the service-connected hypertension, and the 
clinical evidence does not show that that disability, in and 
of itself, markedly interferes with his employability.  Since 
the preponderance of the evidence is against allowance of a 
compensable evaluation for appellant's service-connected 
hypertension, the benefit-of-the-doubt doctrine is 
inapplicable.  38 U.S.C.A. § 5107(b).  



	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a disability manifested by an enlarged 
liver is granted.  

An original 30 percent evaluation, but no more, for 
asthma,under the legal criteria in effect October 7, 1996, is 
granted, subject to the applicable regulatory criteria 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.  

Original ratings in excess of 10 percent for gastroesophageal 
reflux disorder, postoperative residuals of an ununited 
fracture of the right elbow, low back pain syndrome with 
arthritic spurring, and psoriasis are denied.  Original 
compensable ratings for residuals of a right shoulder 
dislocation, status post left septal reconstruction for 
septal deviation with sinusitis and retention cyst, residuals 
of fractures of the 6th and 7th ribs, and hypertension are 
denied.  An original rating in excess of 10 percent for 
asthma, for the period prior to Oct. 7, 1996, is denied.  To 
this extent, the appeal is denied.  



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

